Citation Nr: 1443700	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-45 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from February 1979 to November 1980.

This matter is before the Board from a November 2008 rating decision issued by the Portland Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.  Jurisdiction over the claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran presented testimony before the undersigned at a travel Board hearing in September 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran originally filed his claim for PTSD. Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD, alcohol dependence, polysubstance abuse and bipolar disorder, during the period of the appeal.  The Board has recharacterized the Veteran's psychiatric claim accordingly.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.  The VVA file contains a VA treatment records dated from 2010 to 2012; both the Board and the RO have considered these records.  See July 2012 Supplemental Statement of the Case.

The Board notes that in July 2014, the RO sent the Veteran a letter about its denial of his claim of service connection for PTSD based on military sexual trauma (MTS).  The RO noted VA's continued efforts to assist veterans in these types of claims, and advised the Veteran to contact the RO "if [he] would like [his] PTSD claim to be reviewed to determine entitlement to service connection."  The Veteran responded in September 2014 that he would like review of his claim.  Such action would be premature as this case is within the jurisdiction of the Board.  It remains an appealed action and is not within the purview of the RO at this time.  The Board will make a decision on the matter based on the evidence of record.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat; his alleged stressor event in service is not combat or terrorist activity related; there is no credible supporting evidence that the claimed in-service stressor occurred; and any recorded diagnosis of PTSD is not based on an in-service stressor event corroborated by independent and credible supporting evidence.

2.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's current psychiatric disorders are etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter further advised the Veteran of the types of evidence that are acceptable toward showing physical or sexual assault in service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999).  This letter accordingly addressed all notice elements prior to the initial adjudication of the claim in November 2008.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has been afforded appropriate VA examination to determine the etiology of his claimed psychiatric disability.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's September 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  The Veteran was asked whether he had any evidence that he had current psychiatric disabilities that could be related to service.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38§  U.S.C.A. §§ 1112  1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a psychosis (bipolar disorder) has been diagnosed, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

 On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revised rule provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges that he currently suffers from psychiatric disability as a result of being beaten and sexually assaulted by his bunkmates in August 1979, during his military service in Germany.  See June 2008 claim, August 2008 statement in support of claim and September 2012 hearing transcript.

Service personnel records include the Veteran's January 1979 enlistment application wherein he reported being arrested and charged with the following offenses prior to service: reckless driving, criminal trespass II and a traffic violation.  He admitted to experimenting with marijuana prior to service.  He reported completing 10 years of education; this was verified by his school.  During service, the Veteran was promoted to PV2 in August 1979 and to PFC in September 1979.  He received Article 15's for the following offenses:  striking a private twice on the face (November 1979); failure to report for duty and marijuana possession (August 1980); and inhaling fumes from a spray paint can (October 1980).   He was demoted to PV2 in August 1980 and to PV1 in October 1980.  The Veteran received a general discharge in October 1980 due to his failure to demonstrate promotion potential and lack of self-discipline.

STRs do not show that any psychiatric problems were observed at service entrance, during service, or at service separation.  

Following service, the Veteran submitted a claim seeking service connection for an ankle disability in December 1980.  He did not report any history of sexual assault in service.  He also made no reference to a history of psychiatric problems.

A November 2002 VA mental health screening notes the Veteran's long history of substance abuse, including alcohol use since age six and street drug for "a long time."  He indicated that he had been abused as a child.  He had previously been prescribed psychiatric medications but had been off of these medications for several months.  Examination revealed diagnoses of alcohol dependence in partial remission, depressive disorder and rule-out bipolar disorder (by history).  Medication was prescribed and the Veteran began treatment.  An August 2003 VA psychiatry notes that the Veteran reported recent cocaine use.  Examination revealed diagnoses of bipolar disorder and alcohol dependence in remission.  VA treatment records dated from 2002 to 2007 contain no reports of MST. 

In June 2008, the Veteran submitted a claim of service connection for PTSD.  In an June 2008 statement, the Veteran reported that he had been assaulted and raped by three men from his unit.  Thereafter, he began having problems.  In an August 2008 statement in support of claim, the Veteran reported that he was raped in August 1979; he could not recall if it was by one or three attackers.  He stated that he was also assaulted by three soldiers in the dorm.  He could not recall any of their names.

In an October 2008 statement, DK stated that he was a guest coordinator in the homeless shelter where the Veteran had lived for the past year and a half.  He reported that the Veteran had shared his life story, which included an abusive childhood.  The Veteran indicated that he lived on his own from the age of 14 until he graduated high school.  He then joined the Army.  During service he was beaten and raped by members of his squad.  

An October 2008 VA examination report notes the Veteran's history of bipolar disorder and alcohol dependence; he was not currently receiving psychiatric treatment.  He reported being abused as a child, using alcohol from about age seven and using cocaine and marijuana beginning in adolescence.  He reported being sexually assaulted in August 1979 by three individuals who he named.  The examiner noted that Veteran indicated that he reported the assault at certain times, and at other times he denied reporting it.  After reviewing the claims file and examining the Veteran, the VA examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Instead, he was diagnosed with bipolar II (diagnosed some years after service in 1997), alcohol dependence (since adolescence) and polysubstance abuse.  The examiner stated that while the Veteran's "report of an alleged assault during military service may be valid, long-term impairment in functioning appears to be due to factors other than the alleged personal assault."  In this regard, the examiner pointed to the Veteran's "poor lifestyle choices and conduct issues, ongoing alcohol dependence and use of other substances, and a probable mood disorder" in addition to an "abuse pattern beginning in adolescence."  

VA treatment records dated from 2008 to 2010 note diagnoses including alcohol dependence, cannabis dependence, bipolar II disorder and PTSD.

In August 2010, a VA psychiatrist noted that she was currently treating the Veteran.  She stated that she had not personally diagnosed the Veteran with PTSD; however, in reviewing his chart, she noted that the Veteran had been treated for PTSD by another VA physician at another facility.  She spoke with that physician, who stated that the Veteran "has all the symptoms consistent with PTSD, but he would like to see documentation in the C-file or by a C&P exam to confirm.  Overall he says he would give the [V]eteran the benefit of the doubt in terms of the historical [stressor] event."  No reason was provided.

During the September 2012 hearing, the Veteran testified that he initial did well during his military service.  However, after being sent to Germany, he was beaten and raped by all seven men who were in his bunk room.  The men "beat the crap out of [him] and raped him, but the only visible injuries he sustained were to his rectum.  He did not seek medical treatment.  The Veteran stated that his platoon sergeant essentially ignored the blood on his sheets.  The Veteran informed his squad leader what had happened, but his squad leader did nothing in response.  The Veteran stated that thereafter, his demeanor changed and he began to have disciplinary problems.  The Veteran also testified that he was not diagnosed with depression or bipolar disorder until after his military service.

The Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that he engaged in combat with the enemy.  He does not argue the contrary.  Moreover, the evidence of record does not establish, nor is such contended, that the Veteran served in a location that would involve "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).

Instead, the Veteran alleges a physical and sexual assault by his bunkmates.  While the Veteran is competent to testify as to experiences, his statements are unsupported by other evidence of record and his account of the assault is deemed not credible.  Significantly, the Veteran's STRs are silent for any notations that he was treated in service for the results of any alleged assault.  He maintains that he sustained injuries to his rectum as a result of the assault but there is no record of the same.  Recognition is provided to the assertion that he may have been injured but reluctant to report the related injuries.  However, if the Veteran was severely beaten, as he has alleged, it follows that he would have at least some visible injuries.  There is likewise some question as to why his fellow service members (excluding those who purportedly attacked him) would choose to ignore any signs that he had been injured.  The Board refuses to believe that the entire company would display such blind indifference.

There are also several inconsistencies in the Veteran's accounts of his alleged stressor, which cast suspicion over the credibility of his claim.  On different occasions, he has reported being beaten and raped by one, three, and seven men.  He has stated that he could not recall the names of his attackers, but on other occasions has provided the names of three attackers.  The Board finds it difficult to accept that the Veteran could no differentiate between being assaulted by a single individual versus a group of seven.

Consideration has been given to the Veteran's assertion that the disciplinary problems that he experience in service were the result of psychological toll that the assault on him.  Personnel records do note that the Veteran received three Article 15's after the date of the alleged assault (August 1979).  However, these do not represent character changes or any new substance abuse.  The Board again notes that the Veteran admitted to using marijuana prior to service, as well as several criminal charges, including criminal trespass.  There is no evidence that shows that his disciplinary problems were the manifestation of any psychiatric problems in response to any in-service assault.  Moreover, it is noteworthy that he received a promotion (to PFC) in September 1979, after the date of the alleged assault.

After careful review of the evidence, the Board finds the Veteran has not provided any stressor that can be verified by the service department or provided any credible supporting evidence showing that his claimed stressor actually occurred. 

The Board acknowledges that the opinion of a VA physician, as reiterated by another VA physician in August 2010, is evidence in support of the claim in that it suggests that the Veteran's PTSD is related to service based on the Veteran's account of an in-service stressor.  However, this opinion lacks probative value because it does not point to any rationale except the benefit of the doubt.  The Board understands that a medical opinion based on a post-service examination of a Veteran can be used to establish the occurrence of a stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  However, no findings were made to help establish why the examiner believed that the assault occurred. The physician also qualified his opinion by stating that he would like to review the record and obtain an examination.  Finally, the opinion is based on an inaccurate factual premise, i.e., the assault described by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board does not find the Veteran to be a credible historian with respect to the claimed in-service stressor.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  Consequently, the medical opinion in support of the Veteran's service connection claim, which was based solely upon the Veteran's report of an in-service stressor, is of no probative value.

The Board finds that the claim must be denied.  As the medical evidence of record which diagnosis PTSD, is based on unverified stressors, service connection for PTSD is not warranted.  The October 2008 VA examination report notes that the Veteran does not meet the criteria for PTSD.  This is the only medical opinion of record based on a review of the claims file and examination of the Veteran.  Reasons and bases for the opinion were provided, as noted above.  

With regard to the remaining variously diagnosed psychiatric disorders of record, the Veteran was not shown to have any psychiatric disorder during service or any psychoses within one year of his discharge from service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in 2002.  This is more than 20 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  There is also no competent medical opinion of record which relates any of the Veteran's psychiatric disorders to his service.

Finally, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders, including PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for and acquired psychiatric disorder, to include PTSD.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


